Citation Nr: 0421895	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-28 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk





INTRODUCTION

The veteran had active service from February 1966 to November 
1969.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veteran Affairs San Diego, California Regional 
Office (RO), which denied service connection for bilateral 
hearing loss and tinnitus.  


FINDINGS OF FACT

Bilateral hearing loss and tinnitus developed following the 
veteran's discharge from service and the competent medical 
evidence of record fails to show a nexus between service and 
his current hearing loss and tinnitus.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Requirements

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."

The Board finds that the notice requirements of the VCAA have 
been satisfied in the instant case.  In a June 2002 letter, 
VA informed the veteran of what the evidence must show to 
establish service connection for bilateral hearing loss and 
tinnitus.  In that letter, the veteran was informed that VA 
was responsible for getting his service medical records, 
employment records, and records from other Federal agencies.  
VA told the veteran that it was his responsibility to inform 
VA of any other relevant records that he knew of that would 
help adjudicate his claims.  

In light of the foregoing, the Board finds that the RO's 
notice letter in June 2002 complies with the specific 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the instant case, this was done.

The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to the June 2002 VA notice.  Throughout the appeal 
process, VA has made reasonable efforts to obtain relevant 
records identified by the veteran.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA medical records, and private treatment records.  
The veteran has not identified any additional evidence 
pertinent to these claims that is not already of record, and 
there are no additional records to obtain.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  As such, the veteran is not prejudiced by an 
adjudication of his claims at this juncture.

II.  Factual Background

Service medical records are negative for any findings or 
complaints of hearing loss or tinnitus.  Physical examination 
revealed that his ears were normal.

January 2002 reports from Kaiser Permanente reveal that the 
veteran reported constant ringing in the ears for 4 to 5 
months.  He also complained of hearing loss.  A history of 
loud noise exposure was recorded.  One report dated in 
January 2002 reveals a diagnosis of low frequency 
sensorineural hearing loss both ears with asymmetric high 
frequency sensorineural hearing loss, left greater that the 
right ear.  Another report reveals a diagnosis of left 
sensorineural hearing loss with extensive noise exposure.

A January 2002 VA treatment report reveals that the veteran 
reported a history of having tinnitus since service and that 
he also had hearing loss for a month last year.  A May 2002 
VA outpatient treatment report reveals that the veteran 
complained of intermittent tinnitus which he stated he had 
since he was in the service.  He stated that his tinnitus is 
more constant for the last 4 to 5 months.  He related a 
service history of noise exposure while working on the flight 
line without hearing protection.  The audiologist stated that 
pure tone thresholds of the right ear were within normal 
limits between 250 to 8000 hertz with the exception of a mild 
sensorineural hearing loss at 4000 hertz.  Pure tone 
thresholds of the left ear were within normal limits between 
250 hertz to 8000 hertz with the exception of a mild to 
moderate sensorineural hearing loss at 3000 to 4000 hertz.

A letter from the veteran in June 2002 described his duties 
while in service.  A letter from the veteran's wife in June 
2002 states that she has been married to the veteran for 
twenty-five years and that he has experienced ringing in his 
ears, on and off, since she has known him and that she has 
noticed that his hearing had become worse over the years.  

A VA examination report dated in January 2003 by an 
audiologist reveals that she reviewed the veteran's claims 
file.  She noted that the veteran underwent a hearing test in 
January 1966 upon service enlistment which showed his hearing 
to be within normal limits.  She also noted that audiological 
studies upon the veteran's service discharge in November 1969 
also showed that his hearing was within normal limits.  She 
further noted that there was no notation of tinnitus on the 
veteran's discharge physical.  

During the examination the veteran reported that he was in 
the service for four years and that he worked on the flight 
line without ear protection.  He denied any other jobs or 
hobbies which exposed him to noise.  He stated that he fired 
hand held weapons in basic training.  He reported having 
constant tinnitus.  He reported that he did not know the 
exact onset time of tinnitus.  Examination revealed that the 
veteran had pure tone thresholds of the right ear of 15, 15, 
5, 15, and 25 decibels at 500, 1000, 2000, 3000, and 4000 
hertz, respectively.  Pure tone thresholds of the left ear 
were 20, 15, 10, 25 and 45 decibels at 500, 1000, 2000, 3000, 
and 4000 hertz, respectively.  The audiologist stated that 
the veteran presented with hearing within normal limits 
except for a moderate hearing loss on the left side at 4000 
hertz.  Regarding the veteran's claim of hearing loss and 
tinnitus, the audiologist pointed out that the veteran's 
discharge physical in November 1969 showed hearing within 
normal limits and that there was no report of tinnitus.  She 
further noted that the veteran did not know when his tinnitus 
began.  She stated that based on the above information, it 
was her opinion that the veteran's hearing loss and tinnitus 
did not begin during his time during active duty.  

In a February 2003 statement Dr. Finkelstein relates that the 
veteran has bilateral hearing loss in the frequency above 
2000 Hz and that this was due to being exposed to high pitch 
loud noise on the flight line.  



III.  Analysis

The veteran claims that he has hearing loss and tinnitus due 
to working on the flight lines while he was in service.  He 
stated that he was not given ear protection during that time.

Service connection may be granted for a disability resulting 
from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  

Certain chronic diseases, including sensorineural hearing 
loss, which become manifest to a compensable degree within 
the year after service, will be rebuttably presumed to have 
been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The evidence clearly shows that the veteran has hearing loss 
of the left ear meeting VA standards.  There is a question, 
however, as to whether the veteran has hearing loss of the 
right ear meeting VA standards.  Nonetheless, the Board notes 
that sensorineural hearing loss was not diagnosed within one 
year following the veteran's discharge from service.  Thus, 
service connection on a presumptive basis is not warranted.  
Moreover, even assuming that the veteran has hearing loss of 
the right ear which meets VA standard, the Board finds that 
the probative evidence of record fails to support a finding 
that any hearing loss of the right or left ear is related to 
service.  In this regard, the Board notes that the veteran 
has submitted a statement from Dr. Finkelstein dated in 
February 2003 in support of his claim.  The Board also notes 
that Dr. Finkelstein stated that the veteran had bilateral 
hearing loss in the frequency above 2000 hertz and that this 
was due to being exposed to high pitch loud noise on the 
flight line.  The Board however, rejects Dr. Finkelstein's 
opinion, finding that it lacks probative value when compared 
to the January 2003 opinion from a VA audiologist.  In this 
respect, the VA audiologist based her opinion on a complete 
review of the claims file, including the veteran's service 
medical records, as well as examination findings.  She also 
was aware of the veteran's reported history of working on the 
flight line in service without ear protections.  She gave a 
complete rationale for her finding that the veteran's hearing 
loss was not related to service.  In giving her opinion, she 
took into consideration the veteran's reported history, his 
service medical records and her current findings.  On the 
other hand, Dr. Finkelstein offered no support for his 
finding that the veteran's hearing loss was due to his work 
on the flight line in service.  He made no mention of the 
veteran's service medical records, including his discharge 
examination report which showed that his hearing was within 
the normal range.  In light of the foregoing, the Board finds 
the January 2003 VA opinion to be more probative in 
addressing the relationship between the veteran's hearing 
loss and service.  

With respect to the claim of tinnitus, the Board notes that 
the veteran's service medical records are negative for any 
complaints or a diagnosis of tinnitus.  Postservice medical 
records reveal that the veteran currently has tinnitus.  What 
is missing in the instant case is medical evidence showing a 
relationship between the veteran's tinnitus and service.  The 
evidence, by way of a January 2003 VA examination report, 
shows that the veteran's tinnitus did not begin in service.

While the veteran asserts that his bilateral hearing loss and 
tinnitus is related to service, such assertions cannot be 
considered competent medical evidence of a nexus.  The 
veteran is not competent to offer opinions regarding medical 
diagnosis or causation.  As a lay person, he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).

In the absence of competent medical evidence linking the 
veteran's bilateral hearing loss and tinnitus to service, the 
Board must find that the preponderance of the evidence is 
against the claim; the benefit-of-the doubt doctrine is 
inapplicable 


and the claims of service connection for bilateral hearing 
loss and tinnitus must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



	                        
____________________________________________
	K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



